DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was one Information Disclosure Sheet (IDS) filed with this application dated 18 May 2020.     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-12 are directed to a process (method) and Claims 13-20 are directed to a product (CRM).  The answer is YES.

Step 2A:  Claims 1-12 recite a method directed to the abstract idea to complete online transaction utilizing biometric feature information of a user to settle financial transactions.  Further, in support of this abstract idea, (Spec ¶ 

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “receiving, a payment amount, an identifier of a user and an identifier of a vendor”, “sending an indication of a payment”, “receiving a confirmation of the payment”, “receiving supplementary information generated when or after the user confirms the payment”, “determining, legitimacy of the transaction based on the supplementary information” and “making the payment from a financial account associated with the user identifier”.  The steps represent a series of data aggregation for identifying and controlling fraudulent transactions.  These steps contribute to “risk management” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “user device” (processor) configured for executing instructions, a “vendor server” and a “provider server” (memory) for storing transaction data, user data and biometric data.  
The memory is recited at a high level of generality (i.e. memory for storing biometric data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  

The generic computer based limitations of “receiving, a payment amount, an identifier of a user and an identifier of a vendor”, “sending an indication of a payment”, “receiving a confirmation of the payment”, “receiving supplementary information generated when or after the user confirms the payment”, “determining, legitimacy of the transaction based on the supplementary information” and “making the payment from a financial account associated with the user identifier” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1 and 13 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-12 and 14-20 do not resolve the issues raised in the independent claims.  Claims 2-12 and 14-20 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2-12 and 14-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1 and 13.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 13-16 are rejected under 35 U.S.C. 102 as being anticipated U.S. PG Publication No. 20130155474 A1 from Mancini, (hereinafter referred to as Mancini).


As per Claim 1, Mancini teaches;
A method for making an online payment for a transaction, comprising: 

receiving, from a vendor server, a payment amount, an identifier of a user and an identifier of a vendor; (See at least Mancini, Fig. 2, Item 252, Fig 4, Items 410 and 440, ¶¶ [0023], [0038], [0044] and [0047]).	

sending an indication of a payment to a user device associated with the identifier of the user; (See at least Mancini, Fig. 2A, Item 216, Fig 2B, Item 266, Fig. 3, Item 320, ¶¶ [0023] and [0027]).

receiving, from the user device, a confirmation of the payment; (See at least Mancini, Fig. 2A, Item 234, Fig 2B, Item 284, Fig. 4, Item 460, ¶¶ [0036] and [0041]).

receiving, from the user device, supplementary information generated when or after the user confirms the payment; (See at least Mancini, ¶¶ [0022], [0027], [0036] and [0041]).

determining legitimacy of the transaction based on the supplementary information; (See at least Mancini, Fig. 4, Item 420, ¶¶ [0021], [0023] and [0044]).



NOTE:  Claim 13 is substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Mancini teaches;

declining the payment and terminating the transaction if the transaction is legitimate; (See at lease Mancini, ¶¶ [0017], [0022], [0027] and [0036]).

NOTE:  Claim 14 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 3, Mancini teaches;

sending a confirmation of completion of payment to the vendor and/or the user; (See at lease Mancini, Fig, 3, Item 340, ¶ [0030]).

NOTE:  Claim 15 is substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Mancini teaches;

receiving additional transaction information from the vendor server and incorporating the additional transaction information in the indication; (See at lease Mancini, ¶¶ [0016], [0027], [0036] and [0041]).

NOTE:  Claim 16 is substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mancini, in view of US PG Publication No. 20180335928 A1 from Van Os et al., (hereinafter referred to as Van Os).

As per Claim 5, Mancini discloses a Multi-Factor identity authentication with reference to biometric authentication.  However, Mancini does not specifically disclose the details of an accelerometer measurement to determine user movements.  In the same filed of endeavor, Van Os teaches;

wherein the supplementary information includes results measured by an accelerometer of the user device; (See at least Van Os, ¶¶ [0147], [0147], [0148], [0150], [0183] and [0456]).
	
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Mancini to incorporate the teachings of Van Os which provides improved features for biometric authentication; (see at least Van Os, ABSTRACT; “user interfaces for generating and displaying a transfers history list.  In some examples, a device provides user interfaces for voice-activation of transfers.  In some examples, a device provides visual or haptic feedback corresponding to a transfer operation”).

NOTE:  Claim 17 is substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Van Os teaches;

wherein if the results measured by the accelerometer of the user device indicates that the user moves through a touch screen less than a first threshold period, the transaction is not legitimate; (See at least Van Os, ¶¶ [0147], [0147], [0148], [0150] and [0183]).

NOTE:  Claim 18 is substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 7, Van Os teaches;

wherein if the results measured by the accelerometer of the user device indicates that the user moves through a touch screen equal to or more than a second threshold period, the transaction is legitimate; (See at least Van Os, ¶¶ [0165], [0166], [0169] and [0170]).

NOTE:  Claim 19 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

As per Claim 8, Van Os teaches;

wherein the supplementary information includes at least one fingerprint of the user and wherein the transaction is not legitimate if a match score of similarity between a fingerprint deposited and the at least one fingerprint is less than a threshold; (See at least Van Os, ¶¶ [0393], [0497], [0722] and [0956]).

NOTE:  Claim 20 is substantially similar to Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Claim 8 prior art rejection.

As per Claim 9, Van Os teaches;

wherein the supplementary information includes at least one fingerprint of the user and wherein the transaction is legitimate if a match score of similarity between a fingerprint deposited and the at least one fingerprint is equal to or greater than a threshold; (See at least Van Os, ¶¶ [0393], [0497], [0722] and [0956]).

As per Claim 10, Van Os teaches;

wherein the supplementary information includes GPS coordinates of the user device and wherein the transaction is legitimate if a location identified by the 

As per Claim 11, Van Os teaches;

wherein the supplementary information includes a facial comparison result by the user device and wherein the transaction is legitimate if the facial comparison result is equal to or above a predetermined threshold; (See at least Van Os, ¶¶ [0497], [0589], [0797] and [0886]).

As per Claim 12, Van Os teaches;

wherein the identifier of the user comprises at least one of the telephone number, the media access control (MAC) address, device ID, and the unique identification token of the user device; (See at least Van Os, ¶¶ [0210], [0211], [0252] and [0320]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Grassadonia et al. (US 20180330346 A1) discloses methods and systems may process one or more payment transactions between a merchant and a customer by establishing a short-range communication channel between a first computing device associated with a first user a second computing device associated with a second user. The method includes receiving, while the first computing device is offline with respect to a payment processing system, a fund transfer request from the second computing device, where the fund transfer request includes a payment proxy of the second user, the payment proxy having the syntax of a monetary currency indicator preceding an alphanumeric character. The method includes sending the fund transfer request from the first computing device to payment processing system after the first computing device establishes network connectivity with the payment processing system using a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691